PER CURIAM.
Maurice Parson was sentenced as a habitual offender to ten years for the third degree felony of attempted burglary. He appeals the portion of the sentence which indicates that he would be ineligible for parole for a period of five years.
We affirm the sentence with the exception that the provision of ineligibility for parole is stricken. The habitual felony offender provision, subsection 775.084(4)(a), Florida Statutes (1993), unlike the habitual violent felony offender provision,1 does not include a minimum mandatory period of time to be served.
SENTENCE AFFIRMED IN PART; STRICKEN IN PART.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.

. Section 775.084(4)(b), Fla.Stat. (1993).